DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Restriction Requirement filed 03/07/2022. 
The status of the Claims is as follows:
Claims 19-26 and 34-38 are withdrawn.
Claims 1-18 and 27-33 are pending and have been examined. 

Election/Restrictions
Claims 19-26 and 34-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/07/2022.

Applicant's election with traverse of Claims 1-18 and 27-33 in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that a full search of one of the inventions necessarily requires a full search of the other invention as well.  This is not found persuasive because the Examiner considers the restriction proper because the application claims two or more “independent and distinct” inventions. The Examiner asserts that the search burden is shown by the divergent classification above (e.g. searching different classes/subclass, and other resources) and that the application of prior art is not likely between the inventions listed above.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 33 objected to because of the following informalities:  It appears that Claim 33 should be number Claim 32 and an adjustment of the subsequent claim numbering.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "first and second parameters" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first and second positions" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "first and second opposing ends" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "first and second parameters" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "first and second positions" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "first and second opposing ends" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-17 and 27-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lancaster et al. (US 2011/0131927; Lancaster)

Regarding Claim 1  Lancaster discloses a method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support about an axis (Fig. 1; par 27-31), the method comprising: 
receiving input data  associated with a load containment force requirement to be used when wrapping the load with packaging material; (par 54) and 
using a central processing unit (par 58), determining first (par 53) and second (par 30) parameters to meet the load containment force requirement associated with the input data based on a packaging material attribute associated with the packaging material, wherein the first parameter is used to control a wrap force to be applied to the load during the relative rotation and the second parameter is used to control a position at which a web of the packaging material engages the load along a direction generally parallel to the axis during the relative rotation such that a sufficient number of layers of packaging material is applied to the load with a sufficient amount of wrap force throughout a contiguous region extending between first and second positions respectively disposed proximate first and second opposing ends of the load to meet the load containment force requirement throughout the contiguous region. (par 30; 53-54; 81, 83)

Regarding Claim 2 Lancaster discloses the invention as described above. Lancaster further discloses wherein the first parameter comprises a wrap force parameter that specifies a wrap force to be applied to the load to meet the load containment force requirement. (par 79)

Regarding Claim 3 Lancaster discloses the invention as described above. Lancaster further discloses wherein the wrap force parameter is specified as a payout percentage. (par 79)

Regarding Claim 4 Lancaster discloses the invention as described above. Lancaster further discloses wherein the second parameter comprises a layer parameter that specifies a number of layers to be applied to the load to meet the load containment force requirement. (par 30; 83)

Regarding Claim 5 Lancaster discloses the invention as described above. Lancaster further discloses the layer parameter specifies a minimum number of layers to be applied to the load throughout the contiguous region. (par 30; 83)

Regarding Claim 6 Lancaster discloses the invention as described above. Lancaster further discloses the second parameter comprises a roll carriage parameter that controls movement of a roll carriage of the packaging material dispenser along a substantially vertical axis. (par 30; 83)

Regarding Claim 7 Lancaster discloses the invention as described above. Lancaster further discloses the roll carriage parameter includes a speed or rate of the roll carriage. (par 30; 83)

Regarding Claim 8 Lancaster discloses the invention as described above. Lancaster further discloses the roll carriage parameter includes a number of up and/or down passes of the roll carriage. (par 30; 83)

Regarding Claim 9 Lancaster discloses the invention as described above. Lancaster further discloses the input data specifies a load containment force to be applied to the load, and wherein determining the first and second parameters includes: retrieving the packaging material attribute from a database; and using the retrieved packaging material attribute to determine the first and second parameters. (par 86)

Regarding Claim 10 Lancaster discloses the invention as described above. Lancaster further discloses determining the first and second parameters includes receiving input data associated with one of the first and second parameters and determining therefrom the other of the first and second parameters. (par 53-54)

Regarding Claim 11 Lancaster discloses the invention as described above. Lancaster further discloses further comprising controlling the load wrapping apparatus to wrap the load using the first and second parameters such that the load containment force requirement is met when the load is wrapped. (par 32)

Regarding Claim 12 Lancaster discloses the invention as described above. Lancaster further discloses wherein the load containment force requirement defines a minimum load containment force to be applied to the load. (par 32)

Regarding Claim 13 Lancaster discloses the invention as described above. Lancaster further discloses the packaging material attribute comprises an incremental containment force per revolution attribute of the packaging material. (par 32)

Regarding Claim 14 Lancaster discloses the invention as described above. Lancaster further discloses the input data specifies a minimum load containment force. (par 64)

Regarding Claim 15 Lancaster discloses the invention as described above. Lancaster further discloses the input data selects a first wrap profile from among a plurality of stored wrap profiles. (Par 64)

Regarding Claim 16 Lancaster discloses the invention as described above. Lancaster further discloses the input data specifies a load attribute associated with the load.  (par 64)

Regarding Claim 17 Lancaster discloses the invention as described above. Lancaster further discloses the input data specifies the load attribute by selecting a load type from among a plurality of load types. (par 64)

Regarding Claim 27 Lancaster discloses a method of controlling a load wrapping apparatus configured to wrap a load with packaging material dispensed from a packaging material dispenser, the load wrapping of the type including a rotational drive system that generates relative rotation between the packaging material dispenser and the load about an axis of rotation, a packaging material drive system that controls a dispense rate of the packaging material dispenser during the relative rotation, and a lift drive system that controls a position at which the packaging material dispensed by the packaging material dispenser contacts the load along a direction generally parallel to the axis of rotation, the method comprising: receiving input data associated with a load containment force requirement to be used when wrapping the load with packaging material; and using a central processing unit, determining first and second parameters to meet the load containment force requirement associated with the input data based on a packaging material attribute associated with the packaging material, wherein the first parameter is configured to control the packaging material drive system of the load wrapping apparatus during the relative rotation generated by the rotational drive system to apply the packaging material to the load with a wrap force, and wherein the second parameter is configured to control the lift drive system of the load wrapping apparatus during the relative rotation to cause the packaging material dispenser to apply a sufficient amount of packaging material to the load with a sufficient amount of wrap force throughout a contiguous region extending between first and second positions respectively disposed proximate first and second opposing ends of the load to meet the load containment force requirement throughout the contiguous region. (par 30; 53-54; 81, 83)

Regarding Claim 28 Lancaster discloses the invention as described above. Lancaster further discloses wherein the first parameter comprises a wrap force parameter that specifies a wrap force to be applied to the load to meet the load containment force requirement. (par 79)

Regarding Claim 29 Lancaster discloses the invention as described above. Lancaster further discloses the second parameter comprises a layer parameter that specifies a number of layers to be applied to the load to meet the load containment force requirement. (par 30; 83)

Regarding Claim 30 Lancaster discloses the invention as described above. Lancaster further discloses n the layer parameter specifies a minimum number of layers to be applied to the load throughout the contiguous region. (par 30; 83)

Regarding Claim 31 Lancaster discloses the invention as described above. Lancaster further discloses the second parameter comprises a roll carriage parameter that controls movement of a roll carriage of the packaging material dispenser along a substantially vertical axis.

Regarding Claim 33 Lancaster discloses the invention as described above. Lancaster further discloses, further comprising controlling the load wrapping apparatus to wrap the load using the first and second parameters such that the load containment force requirement is met when the load is wrapped. (par 32)

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 18 The Prior art does not teach the plurality of load types include a light stable load type, a moderate stable load type, a moderate unstable load type and a heavy unstable load type, and wherein each of the plurality of load types is associated with a recommended minimum load containment force for the associated load type.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731